Citation Nr: 1236904	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-43 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services provided at the Glens Falls Hospital from November 1, 2009 through November 6, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel





INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955 and from March 1956 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York, that denied reimbursement of the Veteran's medical expenses incurred at the Glens Falls Hospital from November 1, 2009 through November 6, 2009.  

In June 2012, the Board remanded the claim on appeal to the Veterans Health Administration (VHA) for further development.  After completing some of the requested development, the VAMC in Canandaigua continued the denial of the claim (as reflected in an July 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper combined health record (CHR), there is a paperless, electronic (Virtual VA) claims file associated with the appellant's appeal.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper CHR or are irrelevant to the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters. 

The Board remanded this appeal in June 2012, inter alia, to obtain various VA and non-VA records, including private treatment records from Glens Falls Hospital.  The VHA was also directed to issue the Veteran a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) as the record did not contain any notice to the Veteran advising him of the information and evidence necessary to substantiate the claim, as required by law.  

Here, the record reflects that the Canandaigua VAMC sent a letter to the Veteran in July 2012 which provided notice regarding VA's duty to assist as well as the Veteran's responsibilities in developing his claim.  Pertinent to the reasons for this remand, the July 2012 letter did not contain information regarding the evidence necessary to substantiate the claim (i.e., first element notice).  This letter also did not specifically notify the Veteran of the need to either submit records from Glens Falls Hospital or provide VA with sufficient information to obtain such records.  Given the foregoing, the Board finds that a remand is necessary to ensure that this development is completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

A remand is also necessary to obtain additional information from a physician regarding whether the Veteran could have safely transferred himself to VA at any point during his stay.  The Board notes that the record contains evidence from the Albany VAMC that there were open beds between November 1, 2009 and November 6, 2009.  In fact, the Veteran himself admits that he was aware of open beds at the VAMC.  However, he also asserts that the VA notified him that he would need to transfer himself to the VA facility and that transfer by ambulance would not be arranged for him.  Here, the record contains an opinion, dated in July 2012, that the Veteran could have safely transferred to VA on November 1, 2009 (the day of his admission).  There is no discussion, however, as to whether this statement contemplates self-transfer by the Veteran.  As this appears to be the central inquiry, additional medical evidence is necessary prior to a final determination.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a VCAA notice letter to the Veteran and his representative concerning the Veteran's claim for payment or reimbursement for medical services provided by the Glens Falls Hospital from November 1, 2009 through November 6, 2009.  Such letter should include notice regarding the evidence and information necessary to substantiate the claim on appeal.  

2.  Issue a letter to the Veteran and his representative specifically requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain all treatment records from Glens Falls Hospital dated November 1, 2009 through November 6, 2009, to include any records pertaining to the ambulance ride taken to this facility, the initial emergency room forms and admitting forms, and any administrative records regarding whether Glens Falls Hospital contacted the Albany VAMC during the Veteran's treatment and hospitalization to discuss possible transfer to its facility.  

Any requests for information should be clearly documented in the CHR, including any responses.  If such information cannot be obtained, a statement to that effect should be placed in the file.

3.  After any records have been associated with the CHR, refer the claims file to a VA physician to obtain a medical opinion regarding whether, at any point during his stay, the Veteran's condition was stabilized to the point where he could safely transport himself (i.e., without ambulance assistance) approximately 55 miles from the Glens Falls Hospital to the Albany VAMC.  

The physician should provide a rationale for his/her conclusion.  The opinion must be associated with the CHR.

4.  After conducting any additional development deemed necessary, review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.

Thereafter, the Veteran's CHR (and claims file, if procured) should be returned the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

	                  _________________________________________________
	K.A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


